Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are sufficient to overcome the 35 USC 112 issues identified in the previous Office Action filed April 27, 2022. The Examiner notes that claims 15 and 16 recite “approximately 4.0 mm” and “approximately 3.5 mm,” respectively. These are terms of degree that the instant disclosure (Specification page 6, lines 8-10) explicitly defines as having a tolerance of ±10%. That is, “approximately 4.0 mm” means “between 3.6 mm and 4.4 mm.”
The closest cited prior art reference of record is Wilhelm (US 3,728,939). Wilhelm discloses an apparatus for joining the slide-bolt and the barrel-frame of a firearm. However, Wilhelm does not disclose that the movement of the slide lock into the disassembly position is only possible when there is no magazine in the magazine well of the frame and the slide is in its stopped position. Wilhelm also does not disclose that the barrel is fastened in the frame by a locking device that can be moved against a counter force from a locking position, in which the locking device locks the barrel, to a release position, in which the locking device releases the barrel. Wilhelm further does not disclose that an unlocking gap is defined between the barrel and the slide, such that after the slide lock is moved into the disassembly position and the unlocking gap is overcome, an unlocking ramp provided on the slide forces the locking device into the release position.
Other cited prior art references of record Smith (US 4,594,935), Kroyer (US 2017/0191784), and Jobert (US 2,503,272) were found to be relevant, but even when considered alongside Wilhelm, do not anticipate the instant claims.
Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and the claims 8-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hiett (US 5,076,139) Buffer for firearms
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715